


Exhibit 10.1

 

Execution Version

 

AGREEMENT OF PURCHASE AND SALE

 

BY AND BETWEEN

 

PROJECT SHORE JV I, LLC

 

AND

 

PROJECT SHORE JV II, LLC,

 

AS BUYERS

 

AND

 

COMMON PENSION FUND E

 

AS SELLER

 

DATED AS OF JUNE 12, 2013

 

--------------------------------------------------------------------------------


 

AGREEMENT OF PURCHASE AND SALE

 

This Agreement of Purchase and Sale, dated as of June 12, 2013 (the “Purchase
Agreement”), is between PROJECT SHORE JV I, LLC, a Delaware limited liability
company (“Buyer I”) and PROJECT SHORE JV II, LLC, a Delaware limited liability
company (“Buyer I”; Buyer I and Buyer II being referred to individually as a
“Buyer” and collectively as “Buyers”) and COMMON PENSION FUND E, a common trust
fund created pursuant to New Jersey statute (“Seller”).

 

WITNESSETH:

 

WHEREAS, Seller owns the Portfolio Property (as hereinafter defined); and

 

WHEREAS, Buyers desire to purchase from Seller, and Seller desires to sell to
Buyers, the Portfolio Property, upon the terms and subject to the conditions set
forth in this Purchase Agreement.

 

NOW THEREFORE, in consideration of the mutual agreements, covenants,
representations, warranties and indemnities contained in this Purchase
Agreement, Buyers and Seller agree as follows:

 

1.                                      Definitions.

 

For purposes of this Purchase Agreement, the following terms shall have the
meanings set forth below:

 

(a)                                 “Act” shall mean the Securities Act of 1933,
as amended.

 

(b)                                 “Additional Buyer’s Documents” shall mean
the documents and instruments executed and delivered by a Buyer to a Manager or
Partnership pursuant to this Purchase Agreement, including, but not limited to,
any assignment and assumption agreement contemplated by this Purchase Agreement.

 

(c)                                  “Additional Seller’s Documents” shall mean
the documents and instruments executed and delivered by Seller to a Manager or
Partnership pursuant to this Purchase Agreement, including, but not limited to,
any assignment and assumption agreement contemplated by this Purchase Agreement.

 

(d)                                 “AIV” shall mean an alternative investment
vehicle or similar partnership or other investment entity in which Seller has an
interest, established pursuant to a Portfolio Property Agreement to make one or
more investments in lieu of such investment being made by the applicable
Partnership.

 

(e)                                  “Allocated Portion of the Purchase Price”
shall have the meaning set forth in Paragraph 4(a).

 

(f)                                   “Approvals” shall mean all notices, legal
opinions, consents, amendments, waivers, and modifications required pursuant to
the terms of any of the Portfolio Property

 

--------------------------------------------------------------------------------


 

Agreements in order to permit the transactions contemplated by this Purchase
Agreement (other than (i) the pledge and granting of the security interests in
the Pledged Collateral and (ii) the enforcement of Seller’s rights as a secured
party with respect to the Pledged Collateral), and shall include, without
limitation, with respect to the transfer of the applicable Interests by Seller
to a Buyer, waivers of all prohibitions on transfer, waivers of all rights of
first refusal, co-sale or similar rights, and all required consents (if any) by
the Manager of each of the Partnerships to the transfer of such Interests to
such Buyer and the admission of such Buyer as a limited partner to each of the
Partnerships.

 

(g)                                  “Business Day” shall mean any day on which
banks are open for general business in New York City, New York, other than a
Saturday or Sunday or a day upon which they are obligated by law to be closed.

 

(h)                                 “Capital Account Balance” shall mean, with
respect to Seller and each Partnership, Seller’s capital account balance in such
Partnership as determined by the respective Manager of such Partnership and
reported on the financial statements of such Partnership, as of the Cut Off
Date, as set forth in Schedule 5(g).  For purposes of clarification, the
foregoing definition of Capital Account Balance refers to the net asset value of
such Interest as determined by the respective Manager of such Partnership and
reported on the financial statements of such Partnership as of the Cut Off Date
(and not the income tax capital account of Seller in each Partnership).

 

(i)                                     “Capital Commitment” shall mean with
respect to Seller and each Partnership, the aggregate amount that Seller has
committed to contribute to such Partnership (including any Remaining Capital
Commitment and/or Funded Capital Commitment with respect to such Partnership,
but excluding any obligation to return prior distributions to such Partnership
or other similar obligations).

 

(j)                                    “Closing” shall mean an event at which a
Buyer shall acquire any Portfolio Property and pay the applicable Closing
Payment to Seller scheduled to take place on the applicable Closing Date for the
such Portfolio Property and the “Final Closing” shall refer to the Closing at
which the last Portfolio Property to be transferred under this Purchase
Agreement has been transferred.

 

(k)                                 “Closing Date” shall mean any date as may be
mutually agreed to by Seller and Buyers promptly after satisfaction or waiver of
all conditions set forth in Paragraph 8 and Paragraph 9 and the “Final Closing
Date” shall refer to the date at which the last Portfolio Property to be
transferred under this Purchase Agreement is transferred, but which shall be no
later than January 1, 2014 (the “Final Closing Deadline”).

 

(l)                                     “Closing Payment” shall mean, with
respect to each Interest, the amount equal to (a) the amount set forth on
Schedule I under the heading “Closing Purchase Price Payment,” plus (b) the
amounts described in Paragraph 4(a)(ii), minus (c) the amounts described in
Paragraph 4(a)(iii).

 

2

--------------------------------------------------------------------------------


 

(m)                             “Co-Investor Rights” shall mean any rights of
first offer, rights of first refusal or other similar rights to purchase limited
partnership interests of the Partnerships pursuant to any Portfolio Property
Agreement.

 

(n)                                 “Cut Off Date” shall mean September 30,
2012.

 

(o)                                 “Default” shall mean (i) the failure of a
Buyer to deliver any portion of the Purchase Price, including any portion of any
Deferred Purchase Price Payment, pursuant to the terms of this Purchase
Agreement when and as the same shall become due and payable by such Buyer, as
provided herein, or (ii) a material breach by a Buyer of such Buyer’s covenants
set forth in Paragraph 7(e)(i) hereof.

 

(p)                                 “Deferred Purchase Price Amount” shall mean,
with respect to each Interest, the amount set forth on Schedule I under the
heading “Deferred Purchase Price Amount,” after taking into account any Deferred
Purchase Price Payments made pursuant to Paragraph 4(b)(iii)(A) through (D) in
respect of such Interest.

 

(q)                                 “Deferred Purchase Price Payment Dates”
shall mean, with respect to each Interest transferred to Buyers, the dates on
which the Deferred Purchase Price Payments shall be due and payable for such
Interest in accordance with Paragraph 4(b)(iii).

 

(r)                                    “Deferred Purchase Price Payments” shall
have the meaning set forth in Paragraph 4(b)(iii).

 

(s)                                   “Deposit” shall have the meaning set forth
in Paragraph 4(b)(i).

 

(t)                                    “Distributions” shall mean, without
duplication, (i) all proceeds received by Seller from the sale, assignment,
transfer, conversion, exchange, redemption, exercise, repayment, waiver,
release, compromise, settlement or satisfaction of the Interests and (ii) all
distributions, dividends, interest and payments of cash, Securities or other
property received (or deemed received under the Portfolio Property Agreements)
by Seller from the Partnerships with respect to or in connection with the
Interests, including all interest earned on dividends, distributions and other
payments by the Partnerships and all interest earned on distributions of
Securities which have been sold or otherwise liquidated by the partnerships. 
The value of all “in-kind” payments, dividends or other distributions received
by the Seller from the Partnerships shall be the value assigned thereto by the
respective Manager pursuant to the terms of the respective Portfolio Property
Agreement.  For purposes of this definition, the amount of Distributions shall
include any tax or other withholdings thereon, including withholdings in respect
of taxes previously paid by a Partnership and reductions in Distributions
attributable to prior tax distributions or advances made by a Partnership.

 

(u)                                 “ERISA” shall mean the Employee Retirement
Income Security Act of 1974, as amended.

 

(v)                                 “Excluded Interests” shall mean the
Interests (or any portion thereof): (i) with respect to which Seller is unable
to obtain the necessary Approvals prior to the applicable Closing Date for the
sale, assignment and transfer to a Buyer of such Interests as contemplated by
this Purchase Agreement; (ii) that Seller and Buyers have mutually agreed to
exclude from

 

3

--------------------------------------------------------------------------------


 

the transactions contemplated by this Purchase Agreement; or (iii) which have
been purchased pursuant to the exercise of any Co-Investor Rights.

 

(w)                               “Excluded Obligations” shall have the meaning
set forth in Paragraph 3(d).

 

(x)                                 “Final Closing Date” shall have the meaning
set forth in Paragraph 1(k).

 

(y)                                 “Final Closing Deadline” shall have the
meaning set forth in Paragraph 1(k).

 

(z)                                  “Funded Capital Commitment” shall mean with
respect to Seller and each Partnership, the amount of Seller’s Remaining Capital
Commitment to such Partnership that has been paid by Seller after the Cut Off
Date and prior to the applicable Closing Date, all as set forth in Schedule
5(g).

 

(aa)                          “Interest” shall mean the limited partner interest
in a Partnership owned by Seller and set forth on Schedule I and “Interests”
shall mean all of the Interests, collectively.  For the avoidance of doubt, each
Partnership shall include each AIV, parallel vehicle or similar entity through
which Seller participated in any underlying investment of any Partnership.

 

(bb)                          “Investment Lien” shall mean any restriction or
limitation pertaining to the sale, assignment, disposition or transfer of any
Interest (including any consents or approvals of transfers, rights of first
refusal and similar rights) arising out of or based on any Portfolio Property
Agreement.  For purposes of clarification, Investment Lien does not include any
third-party Lien on a Portfolio Property with respect to indebtedness incurred
by a Manager or Partnership, regardless of whether or not such Lien arises out
of or is based on any Portfolio Property Agreement.

 

(cc)                            “Lien” shall mean any lien, pledge, claim,
security interest, encumbrance or charge, restriction or limitation of any kind,
whether arising by agreement, operation of law or otherwise.

 

(dd)                          “Losses” shall mean any damages, losses, claims,
suits, proceedings, liabilities, costs and expenses (including settlement costs
and any reasonable expenses for investigation or defense of any actions or
threatened actions), all of which, with respect to the Seller, shall be subject
to Paragraph 15(m).

 

(ee)                            “Manager” shall mean with respect to each
Partnership, the general partner(s), managing member(s), or other comparable
controlling party(ies) of such Partnership.

 

(ff)                              “Partnerships” shall mean the issuers of any
Interests as set forth on Schedule I, including any AIV, parallel vehicle or
similar entity through which Seller participates in any underlying investment of
the Partnership, and each individually referred to as a “Partnership”.

 

(gg)                            “Permitted Entity” shall mean a partnership,
limited liability company, corporation, or other entity that is (i) at least
fifty-one percent (51%) directly or indirectly beneficially owned by affiliates
of (A) NorthStar Realty Finance Corp., a Maryland corporation, (B) NRFC Sub-REIT
Corp., a Maryland corporation and/or (C) NorthStar Real Estate Income
Trust, Inc., a Maryland corporation and (ii) directly or indirectly 100%
controlled by affiliates of

 

4

--------------------------------------------------------------------------------


 

(A) NorthStar Realty Finance Corp., a Maryland corporation, (B) NRFC Sub-REIT
Corp., a Maryland corporation, (C) NorthStar Real Estate Income Trust, Inc., a
Maryland corporation, (D) Goldman Sachs Asset Management, L.P., a Delaware
limited partnership, (E) Goldman Sachs & Co., a New York partnership (F) Vintage
Fund VI, L.P., a Delaware limited partnership, or (G) any combination of the
foregoing entities listed in clauses (A) through (F).

 

(hh)                          “Pledged Collateral” shall have the meaning set
forth in Paragraph 4(c)(i).

 

(ii)                                  “Portfolio Contractual Right” shall mean
with respect to Seller, any contractual right of Seller under any of the
Portfolio Property Agreements (or otherwise) relating to an Interest, to the
extent Seller has such rights and such rights are transferable, including,
without limitation: (i) rights to be represented on committees of the
Partnerships; (ii) rights of first refusal on issuances of additional limited
partner interests of the Partnerships; (iii) rights of first refusal, first
offer and co-sale among partners of the Partnerships; and (iv) rights to receive
financial and other information from the Partnerships.

 

(jj)                                “Portfolio Property” shall mean all of the
Interests and Portfolio Property Agreements, including all of the Portfolio
Contractual Rights, of each Partnership and, collectively, all of the
Partnerships.

 

(kk)                          “Portfolio Property Agreement” shall mean any
agreement, instrument and document to which Seller is a party that governs or
regulates the terms of Seller’s ownership in the Portfolio Property, including
subscription agreements, partnership agreements, side letters and other similar
agreements, in each case, as amended, modified or supplemented and in effect,
but excluding any agreement between Seller and its consultants, agents and
employees.

 

(ll)                                  “Public Records Acts” shall have the
meaning set forth in Paragraph 11(a).

 

(mm)                  “Purchase Price” means $925,391,203.

 

(nn)                          “Prime Rate” shall mean, with respect to any
period, the prime rate for such period as reported in The Wall Street Journal
or, if the prime rate is not reported in The Wall Street Journal, such other
source as is agreed to between Buyers and Seller.

 

(oo)                          “Remaining Capital Commitment” shall mean with
respect to Seller and each Partnership, the amount of Seller’s Capital
Commitment to such Partnership that has not been contributed by Seller to such
Partnership as of the Cut Off Date.

 

(pp)                          “Securities” shall have the meaning ascribed to
that term in the Act.

 

(qq)                          “Start Date” shall have the meaning set forth in
Paragraph 4(b)(iii)(A).

 

(rr)                                “Transfer Expenses” shall mean all sales
(including bulk sales), use, transfer (including real property transfers or
gains), filing, recording, ad valorem, privilege, documentary. gains, gross
receipts, registration, conveyance, excise, license, stamp, duties or similar
taxes or fees (other than any fees and expenses of a Manager or a Partnership
which shall be governed by Paragraph 15(a)), together with any interest,
additions or penalties with respect thereto and any interest in respect of such
additions or penalties.

 

5

--------------------------------------------------------------------------------


 

(ss)                              “Uniform Commercial Code” means the Uniform
Commercial Code as the same may, from time to time, be in effect in the State of
Delaware; provided, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection or priority of, or remedies with
respect to, Seller’s Lien on any Pledged Collateral is governed by the Uniform
Commercial Code (or equivalent non-U.S. applicable law) as in effect in a
jurisdiction other than the State of Delaware, the term “Uniform Commercial
Code” shall mean the Uniform Commercial Code (or equivalent non-U.S. applicable
law) as in effect in such other jurisdiction for purposes of the provisions of
this Purchase Agreement relating to such attachment, perfection, priority or
remedies and for purposes of definitions related to such provisions.

 

2.                                      Sale and Purchase of the Portfolio
Property.

 

Subject to the terms and conditions of this Purchase Agreement, and in reliance
on the representations, warranties and agreements set forth in this Purchase
Agreement, at each Closing, (i) Seller shall sell, assign, transfer and deliver
to Buyers, and Buyers shall purchase and acquire from Seller, all of Seller’s
right, title and interest of Seller in and to the applicable portion of the
Portfolio Property transferred at such Closing, and (ii) Buyers agree to assume
and perform from and after such Closing all liabilities and obligations of
Seller under the related Portfolio Property Agreements, other than the Excluded
Obligations.  The Partnerships relating to the Portfolio Property to be sold,
assigned and transferred by Seller and purchased by the Buyers is set forth on
Schedule I hereto.  The Portfolio Property with respect to a Partnership shall
be transferred to the Buyer set forth opposite the name of such Partnership on
Schedule III and for all purposes under this Purchase Agreement, the “Buyer”
with respect to an Interest shall be the Buyer designated on such Schedule III. 
In addition, Buyers shall have the right to modify Schedule III from time to
time with respect to the designated Buyer to acquire a particular Portfolio
Property (subject to the prior written consent of Seller of any such
modification (if applicable) in accordance with Paragraph 15(c)).  At any time
following the date hereof, upon becoming an Excluded Interest, an Interest shall
be deemed removed from Schedule I hereto, and shall no longer be subject to the
sale and purchase contemplated hereby.

 

3.                                      Closings.

 

(a)                                 Each Closing with respect to any Interest
will take place on a Closing Date by exchange of executed documents in such
manner and at such place as Buyers and Seller may agree If any condition in
Paragraph 8 or Paragraph 9 is not satisfied in any respect or is not duly waived
at such Closing, the party whose obligations are subject to such condition may
extend the Closing Date but not past the Final Closing Deadline (during which
extension the other party shall use all reasonable efforts to cause all such
conditions to be satisfied in all respects).  If all conditions are determined
to be satisfied or are duly waived at such Closing (whether or not delayed),
such Closing shall be consummated.  Buyers and Seller agree that the purchase
and sale of Portfolio Property contemplated by this Purchase Agreement may take
place at more than one Closing.

 

(b)                                 At each Closing, Buyers shall deliver to
Seller (i) the Closing Payments relating to the Interests being transferred by
Seller at such Closing, (ii) the certificates and other documents referred to in
Paragraph 8 to be delivered by Buyers as a condition to the consummation of the
transactions contemplated under this Purchase Agreement, and (iii) if not

 

6

--------------------------------------------------------------------------------

 

theretofore delivered, all other instruments and documents required by the
Partnerships to be delivered by Buyers as a condition to the consummation of the
transactions contemplated under this Purchase Agreement.  In addition, at the
first Closing, Buyers shall deliver to Seller a guaranty in the form attached
hereto as Exhibit B executed by NorthStar Realty Finance Corp. and Vintage Fund
VI, L.P.  On each Deferred Purchase Price Payment Date relating to each
Interest, Buyers shall deliver to Seller the Deferred Purchase Price Payment
relating to such Interest due and payable on such Deferred Purchase Price
Payment Date.

 

(c)                                  At each Closing, except as otherwise
provided in Paragraph 12, Seller shall deliver or cause to be delivered to
Buyers (i) all applicable executed assignment and assumption agreements pursuant
to which Seller shall convey the Interests it is transferring to Buyers, free
and clear of all Liens, other than Investment Liens pertaining to any Buyer and
restrictions under federal and state securities laws, (ii) all of the applicable
Portfolio Property Agreements and other documents that constitute a part of such
Interests to be transferred at such Closing, which have not previously been
delivered to Buyers, (iii) the certificates and other documents referred to in
Paragraph 9 to be delivered by Seller as a condition to the consummation of the
transactions contemplated under this Purchase Agreement, and (iv) such Approvals
as may, in the reasonable opinion of Buyers, be necessary to permit Buyers to
acquire the applicable Interests free and clear of all Liens, other than
Investment Liens pertaining to any Buyer and restrictions under federal and
state securities laws, and to admit each Buyer as a substitute limited partner
with respect to each of the Interests acquired by such Buyer at such Closing.

 

(d)                                 Pursuant to the terms and conditions of this
Purchase Agreement, and pursuant to the applicable assignment and assumption
agreements, at each Closing, each Buyer shall assume the obligations and
liabilities of Seller with respect to the applicable Interests arising or
otherwise outstanding on and after the applicable Closing Date arising under the
applicable Portfolio Property Agreements relating to the applicable Portfolio
Property purchased pursuant to this Purchase Agreement at such Closing; provided
that such Buyer is not, directly or indirectly, assuming, and shall not in any
way be or become responsible for, and Seller shall remain responsible for
(i) any Losses arising from the breach by Seller of its representations,
warranties, covenants or agreements made by it under the applicable Portfolio
Property Agreements under this Purchase Agreement or the applicable Additional
Seller’s Documents, (ii) any tax liabilities of Seller, (iii) any Losses which
arise, accrue, or result from any action of Seller with respect to the Interests
on or prior to the applicable Closing Date, (iv) any liabilities or obligations
relating to any Excluded Interest or arising under any Portfolio Property
Agreement, Portfolio Contractual Right or otherwise relating to any such
Excluded Interest, or (v) any obligations (regardless of whether of the Seller
or the Buyers) to disgorge, in whole or in part, or otherwise reimburse or pay
to the Partnership or any other person any Distributions received by the Seller
with respect to the Interests prior to the Cut Off Date (other than
Distributions which are recalled for purposes of making new investments or
paying the ordinary operating expenses of the Partnership incurred after the Cut
Off Date), whether such return shall be effected by repayment, capital call, or
by deduction for the Seller’s or a Buyer’s capital account, or set-off against
any subsequent Distribution, or otherwise (clauses (i) through (v), the
“Excluded Obligations”).

 

(e)                                  Each Buyer acknowledges that certain rights
under certain of the Portfolio Property Agreements (including but not limited to
side letters and certain other Portfolio

 

7

--------------------------------------------------------------------------------


 

Contractual Rights) may be unique to Seller and that the grant to such Buyer of
such rights by the Manager of the applicable Partnership in connection with such
Buyer’s purchase of an Interest pursuant to this Purchase Agreement and
admission to such Partnership as substitute limited partner shall be subject to
the consent of the applicable Manager or Partnership.  The parties shall
exercise commercially reasonable efforts to obtain such consent of the
applicable Manager or Partnership.  Each Buyer further acknowledges and agrees
that failure to obtain such consent to the assignment of rights under the
Portfolio Property Agreements, including any side letter, shall not affect such
Buyer’s obligations hereunder.

 

4.                                      Purchase Price.

 

(a)                                 Purchase Price Allocation and Adjustments.

 

(i)                                     The purchase price for each Interest
shall be the amount set forth opposite the name of the relevant Partnership
relating to such Interest on Schedule I under the heading “Purchase Price
Allocation” (with respect to any Interest, the “Allocated Portion of the
Purchase Price”); provided, however, in no event shall the aggregate amount paid
to Seller in respect of the Allocated Portion of the Purchase Price for all of
the Interests transferred to Buyers exceed the aggregate Capital Account Balance
as of the Cut Off Date for such Interests and if, as of the Final Closing, due
to one or more Interests becoming Excluded Interests, the aggregate Allocated
Portion of the Purchase Price paid (or to be paid) to Seller for Interests
transferred to Buyers would exceed the Capital Account Balance as of the Cut Off
Date for such Interests, then (A) Buyers and Seller shall adjust the Allocated
Portion of the Purchase Price for the Interests transferred to Buyers (including
the Interests being transferred at the Final Closing) so that aggregate
Allocated Portion of the Purchase Price equals the Capital Account Balance as of
the Cut Off Date for such transferred Interests, (B) if, at such time, the
aggregate Closing Payments for such Interests are insufficient to offset any
amounts received by Seller that exceeded (x) fifty-five percent (55%) of (y) the
Capital Account Balance as of the Cut Off Date with respect to all Interests
transferred to Buyers as of the Final Closing, then Seller shall promptly refund
any such excess amount to Buyers, and (C) as of the Final Closing, Schedule I
shall be adjusted by Seller and Buyers so that the aggregate amounts listed
under the headings “Closing Purchase Price Payment” and “Deferred Purchase Price
Amount” with respect to the Interests transferred to Buyers equals the aggregate
Capital Account Balance as of the Cut Off Date for the transferred Interests.

 

(ii)                                  At each Closing of an Interest, an amount
equal to the sum of all Funded Capital Commitments to the relevant Partnership
attributable to such Interest shall be added to the Closing Payment for such
Interest.  To the extent that a Funded Capital Commitment was made in a currency
other than the US Dollar, then the exchange rate utilized to determine the
amount of such Funded Capital Commitment in US Dollars shall be the spot rate as
of the date such Funded Capital Commitment was made by Seller.

 

(iii)                               At each Closing of an Interest, an amount
equal to the sum of all Distributions made by the relevant Partnership to Seller
with respect to such Interest after the Cut Off Date through the applicable
Closing Date shall be deducted from the Closing Payment for such Interest.  To
the extent that a Distribution was made in a currency other than the US Dollar,
then the exchange rate utilized to determine the amount of such Distribution in
US Dollars shall

 

8

--------------------------------------------------------------------------------


 

be the spot rate as of the date such Distribution was made to Seller by the
applicable Underlying Partnership.

 

(iv)                              To the extent the parties discover after a
Closing that the amount of the Capital Account Balance, Funded Capital
Commitments, and/or Distributions used in calculating the Closing Payment with
respect to an Interest was incorrect, the Closing Payment will be appropriately
adjusted between the Parties to take into account the actual Capital Account
Balance, Funded Capital Commitments and/or Distributions in respect of such
Interest and the Deferred Purchase Price with respect to such Interest shall be
appropriately adjusted to take into account the actual Capital Account Balance. 
Any amounts owing from one party to another based on such a required adjustment
shall be paid by such party as promptly as practicable following such party’s
notice of such adjustment.

 

(v)                                 It is understood and agreed that the
Purchase Price shall be paid in multiple installments, with the Closing Payments
being paid at each Closing with respect to the Interests transferred to Buyers
at such Closing and Deferred Purchase Price Amounts with respect to such
Interests being paid on the applicable Deferred Purchase Price Payment Dates as
described below.

 

(vi)                              The foregoing provisions of this Paragraph
4(a) shall survive the Closing with respect to the applicable Interest.

 

(b)                                 Payment of Purchase Price.

 

(i)                                     Buyers shall pay to Seller, on or prior
to the date of this Purchase Agreement, a nonrefundable deposit in the amount of
$50,000,000 (the “Deposit”).

 

(ii)                                  On any Closing Date on which an Interest
is transferred hereunder, Buyers shall pay Seller the Closing Payment with
respect to each Interest being sold by Seller on the applicable Closing Date. 
On the first Closing Date, an amount equal to the Deposit shall be credited
against the aggregate Closing Payments due from Buyers to Seller on such first
Closing Date.

 

(iii)                               The Buyers shall pay to Seller the Deferred
Purchase Price Amount with respect to each Interest sold by Seller to a Buyer on
a Closing Date in quarterly installments made no later than ten (10) Business
Days after the end of each applicable calendar quarter, with each such quarterly
installment due and calculated as follows (each such payment as described in
this Paragraph 4(b)(iii), a “Deferred Purchase Price Payment”):

 

(A)                   For each calendar quarter during the 12 month period
beginning on the first day of the first full calendar quarter following the
Closing Date at which such Portfolio Property is transferred to a Buyer (the
“Start Date”) and ending one (1) day prior to the first anniversary of the Start
Date (e.g., if the applicable Closing Date occurs on June 30, 2013, then the
Start Date with respect to such Interest would be July 1, 2013), Buyers shall
pay Seller the following:  (1) for each of the

 

9

--------------------------------------------------------------------------------


 

first three calendar quarters during such 12 month period, an amount equal to
15% of the aggregate Distributions received by Buyers from the applicable
Partnership during such calendar quarter and (2) for the final calendar quarter
during such 12 month period, an amount equal to the greater of (x) 15% of the
aggregate Distributions received by Buyers from the applicable Partnership
during such calendar quarter and (y) the sum of (A) 15% of the applicable
Deferred Purchase Price Amount minus (B) the Deferred Purchase Price Payments
made with respect to the first, second and third calendar quarters of such
12-month period for the applicable Interest

 

(B)                   For each calendar quarter during the 12 month period
beginning on the first anniversary of the Start Date and ending one (1) day
prior to the second anniversary of the Start Date, Buyers shall pay Seller the
following:  (1) for each of the first three calendar quarters during such 12
month period, an amount equal to 15% of the aggregate Distributions received by
Buyers from the applicable Partnership during such calendar quarter and (2) for
the final calendar quarter during such 12 month period, an amount equal to the
greater of (x) 15% of the aggregate Distributions received by Buyers from the
applicable Partnership during such calendar quarter and (y) the sum of (A) 15%
of the applicable Deferred Purchase Price Amount minus (B) the Deferred Purchase
Price Payments made with respect to the first, second and third calendar
quarters of such 12-month period for the applicable Interest.

 

(C)                   For each calendar quarter during the 12 month period
beginning on the second anniversary of the Start Date and ending one (1) day
prior to the third anniversary of the Start Date, Buyers shall pay Seller the
following:  (1) for each of the first three calendar quarters during such 12
month period, an amount equal to 15% of the aggregate Distributions received by
Buyers from the applicable Partnership during such calendar quarter and (2) for
the final calendar quarter during such 12 month period, an amount equal to the
greater of (x) 15% of the aggregate Distributions received by Buyers from the
applicable Partnership during such calendar quarter and (y) the sum of (A) 15%
of the applicable Deferred Purchase Price Amount minus (B) the Deferred Purchase
Price Payments made with respect to the first, second and third calendar
quarters of such 12-month period for the applicable Interest.

 

(D)                   For each calendar quarter during the 12 month period
beginning on the third anniversary of the Start Date and ending one (1) day
prior to the fourth anniversary of the Start Date, Buyers shall pay Seller the
following:  (1) for each of the first three calendar quarters during such 12
month period, an amount equal to 50% of the aggregate Distributions received by
Buyers from the applicable Partnership

 

10

--------------------------------------------------------------------------------


 

during such calendar quarter and (2) for the final calendar quarter during such
12 month period, an amount equal to the then outstanding unpaid balance of the
applicable Deferred Purchase Price Amount (if any).

 

(iv)                              Notwithstanding the provisions of Paragraph
4(b)(iii) to the contrary, (A) at such time as the Buyers have made aggregate
Deferred Purchase Price Payments with respect to an Interest equal to the
Deferred Purchase Price Amount for such Interest, then no further payments shall
be due to Seller from a Buyer with respect to such Interest and (B) at such time
as Buyers have made Deferred Purchase Price Payments equal to the aggregate
Deferred Purchase Price Amounts for all of the Interests transferred to Buyers,
then no further payments shall be due to Seller from a Buyer with respect to the
Purchase Price, the Deferred Purchase Price Amount, or the Interests.

 

(v)                                 All payments shall be made by wire transfer
of immediately available funds to Seller’s account designated on Schedule II.

 

(c)                                  Security Interest.

 

(i)                                     Subject to the consummation of the
applicable Closing and to the written consent thereto of the applicable Manager
(which consent shall not be a required Approval), as collateral security for the
Buyers’ prompt and complete payment of the aggregate Deferred Purchase Price
Amounts for all of the Interests transferred to Buyers as and when due, (i) each
Buyer pledges and grants to Seller a lien on and first priority and perfected
security interest in all of Buyer’s right, title and interest in and to the
Interests acquired by such Buyer from Seller hereunder (the “Pledged
Collateral”).  Seller and Buyers agree that, subject to the written consent of
the applicable Manager, this Purchase Agreement creates, and is intended to
create, valid and continuing Liens upon the Pledged Collateral in favor of
Seller.  Each Buyer represents, warrants and promises to Seller that such Buyer
has rights in, subject to the written consent of the applicable Manager, the
power to transfer the Pledged Collateral upon which it purports to grant a Lien
pursuant to this Purchase Agreement, free and clear of any and all Liens or
claims of others other than Investment Liens and restrictions under federal and
state securities laws.  Each Buyer hereby authorizes Seller at any time and from
time to time to file in any relevant jurisdiction any financing statements
(containing a description of the Pledged Collateral in form and substance
consistent with that set forth on Exhibit A hereto) and amendments thereto that
contain the information required by Article 9 of the Uniform Commercial Code of
each applicable jurisdiction for the filing of any financing statement or
amendment thereto relating to the Pledged Collateral and to take any other steps
required under applicable law to create and/or perfect the Seller’s security
interest in the Pledged Collateral.

 

(ii)                                  Seller hereby acknowledges and agrees that
upon the payment and satisfaction in full of the aggregate Deferred Purchase
Price Amounts for all of the Interests transferred to Buyers, Seller’s security
interest in the Pledged Collateral shall be automatically released and Seller
hereby irrevocably authorizes Buyers and Buyers’ agents and representatives at
any time thereafter to file in any relevant jurisdiction any financing
termination statements and amendments thereto that contain the information
required by Article 9 of the Uniform

 

11

--------------------------------------------------------------------------------


 

Commercial Code of each applicable jurisdiction for the filing of any financing
statement or amendment thereto relating to the Pledged Collateral and to take
any other steps required under applicable law to terminate Seller’s security
interest in the Pledged Collateral.  In addition, upon a permitted transfer of
an Interest pursuant to Paragraph 7(e)(i)(C), Seller hereby acknowledges and
agrees that Seller’s security interest in the Pledged Collateral solely as it
relates to such transferred Interest shall be automatically released and Seller
and Buyers shall cooperate to execute such partial termination statements and
amendments thereto as are reasonably required to evidence such termination as it
relates to the release of the lien on such transferred Interest and to take any
other steps required under applicable law to terminate Seller’s security
interest in the Pledged Collateral solely as it relates to such transferred
Interest.

 

(iii)                               Seller understands and acknowledges that
none of the Pledged Collateral has been registered under the Securities Act and
that the Pledged Collateral cannot be re-sold except in accordance with both
(A) the applicable provisions of the Portfolio Property Agreements and (B) an
effective registration or exemption from registration under the Securities Act
and other applicable state and non-U.S. securities laws.  Seller’s rights and
remedies under this Purchase Agreement with respect to the Pledged Collateral
shall be cumulative and nonexclusive of any other rights that Seller may have at
law or in equity.

 

(d)                                 Right to Holdback.

 

(i)                                     If a Buyer incurs or suffers any direct
Losses as a result of, relating to or arising out of (A) any inaccuracy in or
breach of any representation or warranty of Seller contained in this Purchase
Agreement or the Additional Seller’s Documents, (B) any failure by Seller to
perform any covenant, agreement or obligation of Seller contained in this
Purchase Agreement or the Additional Seller’s Documents (unless waived in
writing by Buyers at or prior to the Closing), (C) any taxes, fees or other
governmental charges attributable to the ownership by Seller of an Interest on
or prior to the Closing Date, (D) any Excluded Obligation, or (E) any liability,
obligation or claim that may be made with respect to any Excluded Interest (if
any) (each, a “Seller Liability” and any Loss relating thereto a “Seller
Liability Loss”), Buyers shall have the right to reduce the Deferred Purchase
Price Amount dollar for dollar by the amount of such Seller Liability Loss and
such amount shall be a corresponding dollar for dollar reduction to the Purchase
Price payable pursuant to this Purchase Agreement.  In no event shall Seller
Liability Losses include any consequential damages.

 

(ii)                                  Buyers shall be entitled to withhold from
the payment of any Deferred Purchase Price Amount the amount of any such Seller
Liability Loss (each, a “Holdback Amount”) as determined in good faith by Buyers
until the validity and amount of such claimed Seller Liability Loss is resolved,
and Buyers shall not be considered in Default as a result of such withholding;
provided, however, that to the extent that a court of competent jurisdiction
finds that an alleged Seller Liability Loss is not in fact due or owing from the
Seller, then Buyers shall promptly (but in no event later than two (2) Business
Days after such finding) pay to Seller the applicable Holdback Amount, together
with interest thereon at the Prime Rate plus four (4%) per annum accruing from
the applicable Deferred Purchase Price Payment Date until such Holdback Amount
is paid to the Seller.  If a Buyer fails to timely pay any amounts owing to
Seller pursuant to the proviso in the foregoing sentence, then such failure
shall thereafter constitute a Default by Buyer.

 

12

--------------------------------------------------------------------------------


 

(iii)                               If a Buyer exercises its rights with respect
to a Holdback Amount hereunder, such Buyer shall provide written notice thereof
to Seller and a written description of the basis for (and calculation of) such
Holdback Amount, including a description of the alleged Seller Liability giving
rise to such Holdback Amount.  Each of Buyers and Seller agree that, following
such Buyer’s delivery of a written notice of a Holdback Amount, Buyers and
Seller shall use their good-faith efforts to have a telephonic meeting between
Buyers and Seller to discuss the claimed Seller Liability and Holdback Amount
within ten (10) Business Days of such Buyer’s delivery of such notice.  To the
extent that the Seller agrees in writing to the amount of a Seller Liability (or
a court of competent jurisdiction finds a claim of Seller Liability in favor of
such Buyer), such Buyer shall be entitled to retain all or a portion of the
Holdback Amount in an amount equal to such Seller Liability and the Deferred
Purchase Price Amount shall be reduced (but not below zero) by such amount.

 

(e)                                  Tax Considerations.  Solely for US federal
income tax purposes, the purchase price of each Interest shall be the Closing
Payment plus the Deferred Purchase Price Amount for such Interest.

 

5.                                      Representations and Warranties of
Seller.

 

Seller hereby represents and warrants to Buyers, as of the date of this Purchase
Agreement and as of each Closing Date, as follows:

 

(a)                                 Authorization.  Seller is a common trust
fund created pursuant to New Jersey statute.  Seller has the requisite power and
authority to enter into, execute and deliver this Purchase Agreement and each of
the Additional Seller’s Documents to which it is a party and to perform all of
the obligations to be performed by it hereunder and thereunder.  This Purchase
Agreement and the transactions contemplated hereby have been, and each of the
Additional Seller’s Documents to which it is a party will have been at the
applicable Closing, duly authorized, executed and delivered by it, and this
Purchase Agreement constitutes, and each of the Additional Seller’s Documents to
which it is a party will constitute at the applicable Closing, its valid and
binding obligation of Seller, enforceable against it in accordance with its
respective terms, subject to applicable bankruptcy, insolvency, reorganization
and moratorium laws and other laws of general application affecting enforcement
of creditors’ rights generally.

 

(b)                                 Title to Interest.  Seller owns all right,
title and interests (legal and beneficial) in and to the Portfolio Property as
of the date hereof and, as to each such Interest to be transferred to Buyers at
an applicable Closing, as of the applicable Closing Date of such Closing, free
and clear of all Liens other than Investment Liens and restrictions under
federal and state securities laws.  Except as otherwise required in Paragraph
12, upon delivery of the applicable Interests to a Buyer and payment to Seller
of the Closing Payments applicable thereto, Buyers will acquire good and
marketable title to such Interests free and clear of all Liens other than
(i) Investment Liens pertaining to any Buyer and restrictions under federal and
state securities laws and (ii) any Liens created by Buyer.  Seller acquired each
Interest through a primary issuance of such security by the corresponding
Partnership (i.e., not through a transfer or secondary market acquisition of
such security).

 

(c)                                  No Conflicts.  Neither the execution and
delivery of this Purchase Agreement or the Additional Seller’s Documents to
which it is a party nor the performance or consummation of

 

13

--------------------------------------------------------------------------------


 

the transactions contemplated hereby or thereby by Seller will conflict with,
result in the material breach of, constitute a material default under or
accelerate performance provided by the terms of: (i) any law, rule or regulation
of any government or governmental or regulatory agency applicable to Seller;
(ii) any judgment, order writ, decree, permit or license of any court or
governmental or regulatory agency to which Seller may be subject; (iii) any
Portfolio Property Agreement or other contract, agreement, commitment or
instrument to which Seller is a party or by which it or any of its assets is
bound; or (iv) Seller’s constituent documents or other governing instruments (or
constitute an event which, with the passage of time or action by a third party,
would result in any of the foregoing).  The execution and delivery of this
Purchase Agreement by Seller and the performance and consummation of the
transactions contemplated hereby do not require any registration, filing,
qualification, consent or approval under any such law, rule, regulation,
judgment, order, writ, decree, permit or license to which Seller may be subject.

 

(d)                                 Agreements and Commitments.

 

(i)                                     To Seller’s knowledge, Schedule
5(d) sets forth a true and complete list of all Portfolio Property Agreements
and, other than such Portfolio Property Agreements, there are no other documents
or agreements entered into by Seller with respect to Seller’s Interests in the
Partnerships.  To the extent they are in Seller’s possession, Seller has made
available to Buyers true and correct copies of (i) all Portfolio Property
Agreements (in each case in the form provided to Seller by the applicable
Manager) and (ii) any material correspondence in Seller’s possession with the
Partnerships relating to the Interests.

 

(ii)                                  Seller has made all required capital
contributions to each Partnership in the amount specified in any capital call by
the Manager of such Partnership.  Seller has paid all management fees specified
in any payment notice from a Manager or Partnership due and payable by it
pursuant to the terms of the relevant Portfolio Property Agreements, including
all such fees through the applicable Closing Date with respect to the Interests
to be transferred on such date.  Seller has not made any voluntary capital
contributions or written commitments to any of the Partnerships in which it owns
an Interest nor have any been made on behalf of it.

 

(iii)                               Seller (A) has not received written notice
from any Manager that it is required to return any Distributions or portions of
Distributions previously received by it from any of the Partnerships in which
Seller holds an Interest, (B) has not been informed in writing by any Manager or
Partnership that the information set forth in any financial statements or other
written reports of such Partnership that have been delivered to Seller by such
Manager or Partnership was not true and correct as of the date thereof, and
(C) is not in default, nor, to Seller’s knowledge, is there any reasonable basis
for any valid claim of default, under any applicable Portfolio Property
Agreement or obligation owed by it with respect to any of such Partnerships.

 

(e)                                  Litigation.  There is no action, suit,
claim, proceeding, arbitration, governmental inquiry or investigation pending
or, to Seller’s knowledge, threatened against Seller, at law or in equity,
before or by any governmental or regulatory department, commission, board,
bureau, agency or instrumentality, domestic or foreign, which, if adversely
determined, would question the validity of, or prevent the consummation of, the
transactions contemplated by this Purchase

 

14

--------------------------------------------------------------------------------


 

Agreement.  There is no action, suit, claim, proceeding, arbitration, or
investigation by Seller pending or threatened against any other person or entity
relating to the Portfolio Property, Manager, or the Partnerships.  To Seller’s
knowledge, there is no action, suit, claim, proceeding, arbitration,
governmental inquiry or investigation pending or, threatened with respect to any
Portfolio Property.

 

(f)                                   Advisers.  Except with respect to R.V.
Kuhns & Associates, Inc., the fees and expenses of which shall be paid by
Seller, Seller has not, directly, or indirectly, dealt with anyone acting in the
capacity of a finder or broker, nor has Seller incurred any obligations for any
finder’s or broker’s fee or commission, in connection with the transactions
contemplated by this Purchase Agreement.

 

(g)                                  Lists of Distributions, Commitments, etc. 
Based upon information provided by the Managers of the Partnerships,
Schedule 5(g) contains true and accurate lists of: (i) the date and value of all
Distributions received by Seller after the Cut Off Date; (ii) all Funded Capital
Commitments, showing the date and amount of each payment; (iii) the amount of
the Capital Account Balance of Seller in each applicable Partnership; and
(iv) the amount of the Capital Commitment, Remaining Capital Commitment of
Seller to each Partnership.

 

(h)                                 Certain Conduct.  Seller has not: (i) sold,
assigned, transferred, delivered or otherwise disposed of any of the Portfolio
Property which Seller is transferring to Buyer; (ii) converted, exchanged or
redeemed any of the Interests being transferred by Seller pursuant to this
Purchase Agreement; (iii) except as set forth on Schedule 5(d) or as consented
to by Buyers pursuant to Section 7(b)(i) below, amended, canceled or terminated
any Portfolio Property Agreement to which Seller is a party or entered into any
new Portfolio Property Agreement; (iv) except as consented to by Buyers pursuant
to Section 7(b)(i) below, created or permitted to exist any Lien on any of the
portion Portfolio Property being transferred by Seller pursuant to this Purchase
Agreement, other than Investment Liens or Liens which have been fully
discharged; (v) received written notice from any Manager of any default or
breach by Seller under any Portfolio Property Agreement, (vi) taken any action
or failed to take any action the effect of which would be to cause Seller to
incur a penalty or other specified consequence under the applicable Portfolio
Property Agreements, including the conversion of the Interests to a fixed
obligation, or (vii) agreed to do any of the foregoing.  To Seller’s knowledge,
Seller has participated in each investment made by the Partnerships.  Seller has
not opted out or elected to be excluded from any investments of any of the
Partnerships pursuant to the terms of the Portfolio Property Agreements. Except
as set forth on Schedule 5(h), Seller does not hold any interest in any
portfolio investment of any Partnership through an AIV.

 

(i)                                     ERISA.  Seller is not subject to Title I
of ERISA and/or section 4975 of the Code, and none of the Seller’s assets are
deemed to include “plan assets” of any “benefit plan investor” as that term is
defined in section 3(42) of ERISA.

 

(j)                                    Compliance with Laws.  To Seller’s
knowledge, Seller’s ownership of the Interests has been conducted in all
material respects in accordance with all applicable laws, rules, and regulations
of all governmental authorities or agencies having jurisdiction over Seller. 
Seller does not appear on the Specially Designated Nationals and Blocked Persons
List of the Office of Foreign Assets Control of the United States Department of
the Treasury (“OFAC”).  Seller

 

15

--------------------------------------------------------------------------------


 

further represents and warrants that the monies used to fund the investment in
the Interests are, to the actual knowledge of Seller based only on such due
diligence as required by applicable U.S. federal anti-money laundering law, not
derived from, invested for the benefit of, or related in any way to, the
governments of, or persons within, any country (i) under a U.S. embargo enforced
by OFAC, (ii) that has been designed as a “non-cooperative country or territory”
by the Financial Action Task Force on Money Laundering, or (iii) that has been
designed by the U.S. Secretary of the Treasury as a “primary money laundering
concern.”  Seller further represents and warrants that Seller does not know or
have any reason to suspect that (A) the monies used to fund Seller’s investment
in the Interests have been or will be derived from or related to any illegal
activities, including but not limited to, money laundering activities, and
(B) the proceeds from Seller’s purchase of the Interests will be used to finance
any illegal activities.  Notwithstanding the foregoing, Seller makes no
representations, warranties or covenants regarding the pension plan participants
or beneficiaries of Seller’s underlying pension plans or any interests held by
or contributions made by such persons.

 

6.                                      Representations and Warranties of
Buyers.

 

Each Buyer hereby represents and warrants to Seller, as of the date of this
Purchase Agreement and as of each Closing Date, as follows:

 

(a)                                 Authorization.  Such Buyer is a limited
liability company duly organized and validly existing in good standing under the
laws of Delaware.  Such Buyer has the requisite power and authority to enter
into, execute and deliver this Purchase Agreement and each of the Additional
Buyer’s Documents and to perform all of the obligations to be performed by it
hereunder and thereunder.  This Purchase Agreement and the transactions
contemplated hereby have been, and each of the Additional Buyer’s Documents will
have been at the applicable Closing, duly authorized, executed and delivered by
it, and this Purchase Agreement constitutes, and each of the Additional Buyer’s
Documents will constitute at the applicable Closing, its valid and binding
obligation, enforceable against it in accordance with its respective terms,
subject to applicable bankruptcy, insolvency, reorganization and moratorium laws
and other laws or general application affecting enforcement of creditors’ rights
generally.

 

(b)                                 No Conflicts.  Neither the execution and
delivery of this Purchase Agreement or the Additional Buyer’s Documents nor the
performance or consummation of the transactions contemplated hereby by such
Buyer will conflict with, result in the material breach of, constitute a
material default under or accelerate the performance required by the terms of:
(i) any law, rule or regulation of any government or governmental or regulatory
agency applicable to such Buyer; (ii) any judgment, order, writ, decree, permit
or license of any court or governmental or regulatory agency to which such Buyer
may be subject; (iii) any contract, agreement, commitment or instrument to which
such Buyer is a party or by which it or any of its assets is bound (assuming, in
the case of the Portfolio Property Agreements, the receipt of any Approvals
required thereunder); or (iv) such Buyer’s constituent documents or other
governing instruments (or constitute an event which, with the passage of time or
action by a third party, would result in any of the foregoing).  The execution
and delivery of this Purchase Agreement by such Buyer and the performance and
consummation of the transactions contemplated hereby do not require any
registration, filing, qualification, consent or approval under any such law,
rule, regulation, judgment, order, writ, decree, permit or license to which such
Buyer may be subject.

 

16

--------------------------------------------------------------------------------

 

(c)                                  Acknowledgments. Such Buyer acknowledges
that none of Seller, its affiliates or their respective officers, directors,
partners, members or employees makes any representation or warranty with respect
to, and shall have any responsibility with respect to, the solvency, financial
condition or business operations or financial statements of the Partnerships. 
Such Buyer acknowledges that Seller has not given such Buyer any investment
advice and that the Purchase Price may be more or less than the fair market
value of the Interests.  Such Buyer is acquiring the applicable Interests for
such Buyer’s own account, for investment and not with a view to the distribution
or resale thereof, except in compliance with the Act and applicable state
securities laws.  Such Buyer has evaluated the merits and risks of purchasing
the Interests on the terms set forth in this Purchase Agreement on its own and
without reliance upon Seller (other than with respect to Seller’s
representations, warranties and covenants set forth herein), and has such
knowledge and experience in financial and business matters and in making
investments of this type that it is capable of evaluating the merits and risks
of such purchase, is aware of and has considered the financial risks and
financial hazards of purchasing the Interests on the terms set forth in this
Purchase Agreement and is able to bear the economic risks of purchasing the
Interests, including the possibility of complete loss with respect thereto. 
Such Buyer has had access to such information regarding the business and
finances of each Interest and such other matters with respect to each Interest
as a reasonable person would consider in evaluating the transactions
contemplated hereby, including, in particular, all information necessary to
determine the fair market value of the Interests.  Such Buyer is an “accredited
investor,” as that term is defined in Rule 501(a) of Regulation D under the Act
and a “qualified purchaser” as that term is defined in Section 2(a)(51) of the
Investment Company Act of 1940, as amended.  To such Buyer’s knowledge, such
Buyer is not a “party-in-interest” of Seller within the meaning of Section 3(14)
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), or
a “disqualified person,” with respect to Seller within the meaning of
Section 4975(e) of the Code (as hereinafter defined) and the consummation of the
transactions contemplated by this Purchase Agreement will not be a “prohibited
transaction” (within the meaning of Section 406 of ERISA or Section 4975 of the
Code).  Such Buyer acknowledges that it has conducted its own investigation of
each Partnership and has not relied on Seller in connection therewith except as
to Seller’s representations, warranties, and covenants set forth in this
Purchase Agreement and the Additional Seller’s Documents.

 

(d)                                 Litigation.  There is no action, suit,
claim, proceeding, arbitration, governmental inquiry or investigation pending
or, to such Buyer’s knowledge, threatened against such Buyer, at law or in
equity, before or by any governmental or regulatory department, commission,
board, bureau, agency or instrumentality, domestic or foreign, which, if
adversely determined, would question the validity of, or prevent the
consummation of, the transactions contemplated by this Purchase Agreement or
materially and adversely affect the Interests being transferred to such Buyer
pursuant to this Purchase Agreement.  There is no action or suit by such Buyer
pending or threatened against any other person or entity relating to the
Interests, the Managers or the Partnerships.

 

(e)                                  Sufficient Funds.  Such Buyer will have on
each Closing Date available funds in cash sufficient for the payment of the
Closing Payment payable on such Closing Date.

 

(f)                                   Advisers.  Such Buyer has not, directly or
indirectly, dealt with anyone acting on behalf of such Buyer in the capacity of
a finder or broker and has not incurred any obligations for

 

17

--------------------------------------------------------------------------------


 

any finder’s or broker’s fee or commission in connection with the transactions
contemplated by this Purchase Agreement.

 

(g)                                  Source of Funds.  Neither such Buyer nor,
to the actual knowledge of such Buyer based only on such due diligence as
required by applicable U.S. federal anti-money laundering law, any of its
beneficial owners appears on the Specifically Designated Nationals and Blocked
Persons List of OFAC, or is otherwise a party with which Seller or a Partnership
is prohibited from dealing under the laws of the United States.  Such Buyer
further represents and warrants that the monies used to fund the investment in
the Interests are, to the actual knowledge of such Buyer based only on such due
diligence as required by applicable U.S. federal anti-money laundering law, not
derived from, invested for the benefit of, or related in any way to, the
governments of, or persons within, any country (i) under a U.S. embargo enforced
by OFAC, (ii) that has been designed as a “non-cooperative country or territory”
by the Financial Action Task Force on Money Laundering, or (iii) that has been
designed by the U.S. Secretary of the Treasury as a “primary money laundering
concern.”  Such Buyer further represents and warrants that, to the extent
required by applicable U.S. federal anti-money laundering law, such Buyer
(i) has conducted due diligence with respect to all of its beneficial owners,
(ii) to its knowledge has established the identities of beneficial owners, and
(iii) will retain evidence of any such identities and any such due diligence. 
Such Buyer further represents and warrants that such Buyer does not know or have
any reason to suspect that (i) the monies used to fund such Buyer’s investment
in the Interest have been or will be derived from or related to any illegal
activities, including but not limited to, money laundering activities, and
(ii) the proceeds from such Buyer’s investment in the Interests will be used to
finance any illegal activities.

 

18

--------------------------------------------------------------------------------


 

7.                                      Covenants.

 

(a)                                 Cooperation.  Buyers, on the one hand, and
Seller, on the other hand, shall use reasonable commercial efforts to cooperate
fully with each other in furnishing any information or performing any action
reasonably requested by the other party, which information or action is
necessary to the timely and successful consummation of the transactions
contemplated by this Purchase Agreement.  Without limiting the generality of the
foregoing, (i) Seller shall use reasonable commercial efforts to cooperate with
Buyers to have the Partnerships in which Seller owns an Interest provide such
Buyer with the opportunity to verify the information included on the Schedules
to this Purchase Agreement, including the Capital Account Balances of Seller on
the books of such Partnerships, (ii) the parties will use reasonable commercial
efforts to work cooperatively together toward obtaining the Approvals and
(iii) the parties will use reasonable best efforts to obtain any required
consent of the Managers to the pledge and granting of a security interest in the
Pledged Collateral to Seller as contemplated by Paragraph 4(e).  Notwithstanding
anything herein to the contrary, neither Buyers nor Seller shall be required to
pay or commit to pay any amount to (or incur any obligation in favor of) any
Person from whom any Approval may be required, except as set forth in this
Purchase Agreement.  Promptly after the date hereof, Seller shall request that
each Manager either (x) deliver a confirmation that the Portfolio Property
Agreements delivered to Buyers by Seller are true and complete copies of the
Portfolio Property Agreements governing the Interests in the applicable
Partnership or (y) deliver copies of the Portfolio Property Agreements relating
to the Interests held by Seller in the applicable Partnership.

 

(b)                                 Certain Matters Pending Final Closing. 
Seller agrees that from the date of this Purchase Agreement until the Final
Closing Date:

 

(i)                                     Certain Conduct Pending Final Closing. 
Seller shall provide Buyers with prompt notice of (A) any Distributions received
or expected by Seller prior to the applicable Closing with respect to any
Interest to be transferred pursuant to this Purchase Agreement and (B) any
rights to take an action with respect to an Interest or under a Portfolio
Property Agreement.  Except as consented to by Buyers in writing, Seller shall
not: (1) other than pursuant to the exercise of a Co-Investor Right pursuant to
any of the applicable Portfolio Property Agreements, dispose, liquidate,
mortgage, sell, assign, or transfer, deliver or solicit any bids for, or enter
into any discussions with a prospective purchaser of, the Interests to be
transferred pursuant to this Purchase Agreement; (2) consent to, amend or modify
any of the Portfolio Property Agreements or the Portfolio Contractual Rights, in
each case with respect to the applicable Interest being sold by Seller;
(3) forgive, release, compromise or demand payment of any indebtedness owed to
it by a Partnership in which it owns an Interest other than upon full payment
thereof; (4) make any voluntary capital contributions that Seller is not
required to make or fail to make any required capital contributions to any
Partnership that it owns an Interest that is to be transferred pursuant to this
Purchase Agreement; (5) create or permit to exist any Lien on the Interests
other than the Investment Liens and restrictions under federal and state
securities laws; (6) consent to amend, cancel or terminate any of the Portfolio
Property Agreements or the Portfolio Contractual Rights, in each case with
respect to the Interests being sold by Seller or enter into any agreement
relating thereto or to the Interests being sold by Seller; (7) fail to fulfill
its obligations under any of the Portfolio Property Agreements or take any other
action the effect of which would be to cause Seller to incur a penalty or other
specified consequence under any

 

19

--------------------------------------------------------------------------------


 

Portfolio Property Agreement, including the conversion of any of the Interests
to a fixed obligation; (8) approve or reject any matter that is submitted to the
partners of a Partnership for their approval; (9) exercise any Co-Investor
Rights with respect to any interests in a Partnership; or (10) agree in writing
to do any of the foregoing.

 

(ii)                                  Notices; Quarterly Reports.  Seller shall
give prompt notice to Buyers of the receipt by Seller of (A) any written notice
or other written communication from a Partnership relating to a default or event
which, with notice or lapse of time or both, would become a default, under any
of the Portfolio Property Agreements or the Portfolio Contractual Rights in each
case with respect to the applicable Interests being sold by Seller hereunder,
(B) any written notice or other written communication (including, without
limitation, quarterly reports of any Partnership in each case with respect to
the applicable Interests being sold by Seller hereunder or other financial
statements or similar information) from or on behalf of such Partnership or any
partner of such Partnership, and (C) any written notice received by Seller
relating to any contemplated or pending claim, action, suit, proceeding or
investigation by any governmental department, commission, board, agency,
instrumentality or authority involving or relating to such Partnership or such
Interests With respect to any such written notice, Seller shall inform Buyers of
the receipt and substance thereof and, if in writing, shall promptly furnish
Buyers with a copy thereof (including any related materials).

 

(iii)                               Tax Matters.  Seller shall use reasonable
efforts to cooperate with Buyers in obtaining the agreement of the Manager of
each Partnership to allocate under Section 706 of the Internal Revenue Code of
1986, as amended (the “Code”), income, gains, losses, deductions or credits
attributable to the Interest in such Partnership for the tax year of such
Partnership in which the Closing Date occurs between Buyers and Seller based on
a closing of the books; provided such manner is permitted by the Code and the
terms of the relevant Portfolio Property Agreement.  All Transfer Expenses
incurred in connection with the consummation of the transactions contemplated by
this Purchase Agreement shall be borne fifty percent (50%) by each of Buyers (on
the one hand) and Seller (on the other hand).  In addition, any accounting tax
preparation or other administrative expenses incurred (or to be incurred) by the
Partnership and charged to Buyers or Seller as a result of tax basis adjustments
under Section 743 of the Code or related provisions related to the transfer of
the Interests shall be borne fifty percent (50%) by each of Buyers (on the one
hand) and Seller (on the other hand).

 

(iv)                              No Solicitation.  Except for discussions and
disclosure to Buyers, Seller will not, and will cause its respective officers,
directors, affiliates, agents and representatives not to, initiate contact with,
solicit any inquiry or proposal by or enter into discussions with, or disclose
any information regarding the Interests, or afford access to its properties,
books or records relating to the Interests to any other corporation, general or
limited partnership, limited liability company, person or other entity or group
in connection with any proposed sale, transfer, or similar transaction with
respect to any of the Interests, other than pursuant to this Purchase Agreement
and as required by the terms of the Portfolio Property Agreements.

 

(v)                                 Co-Investor Rights.  If Seller shall have
received written notice of any exercise of a Co-Investor Right with respect to
an Interest by one or more investors in any Partnership, Seller shall provide
prompt notice thereof to Buyers. If Seller is required to transfer all or any
portion of an Interest to another investor in such Partnership as a result of
the exercise

 

20

--------------------------------------------------------------------------------


 

of a Co-Investor Right, then: (i) for all purposes of this Purchase Agreement,
such transferred portion of the Interest shall be Excluded Interests and
(ii) the Purchase Price shall be reduced by the Allocated Portion of the
Purchase Price for such Interest (but if less than all of such Interest is being
transferred then the Purchase Price and Allocated Portion of the Purchase Price
for the applicable Interest shall be reduced only by the amount of the price
paid to Seller from the exercise of such Co-Investor Right).

 

(c)                                  Assumption.  Each Buyer agrees that it will
assume and perform, as of each Closing, all of the duties and obligations
relating to the applicable Interests under each Portfolio Property Agreement
being transferred to such Buyer as of such Closing (including, without
limitation, any obligation of Seller to make any further capital contributions
to the applicable Partnership from and after the Closing); provided, however,
Buyers shall not be required to assume the Excluded Obligations.  Buyers and
Seller agree to execute any reasonable agreements of transfer, assignment and
assumption to evidence the foregoing.

 

(d)                                 AIVs.  If prior to the Closing, Seller is
treated as owning an AIV with respect to an Interest, that AIV shall be treated
as part of and transferred with the corresponding Interest.  Any AIV partnership
or other operating agreements shall be deemed to be within the definition of
Portfolio Property Agreement.

 

(e)                                  Certain Matters Pending Seller’s Receipt of
Deferred Purchase Price Payment.

 

(i)                                     Each Buyer agrees that from the Closing
Date until the date on which the Buyers remits payment in full to the Seller of
all Deferred Purchase Price Amounts such that the Purchase Price due and payable
by Buyers to the Seller is paid in full:

 

(A)                               Such Buyer will (x) preserve and maintain its
legal existence, rights and privileges in the jurisdiction of its formation and
not liquidate, dissolve, terminate or suspend its operations and (y) comply in
all material respects with all applicable laws, statutes, rules, regulations and
orders binding on such Buyer.

 

(B)                               Such Buyer will not commence a voluntary case
under any bankruptcy or insolvency law now or hereafter in effect.

 

(C)                               Such Buyer shall not, without the prior
written consent of Seller, directly or indirectly transfer or assign any
Interest or consent to the imposition of any Lien on such Buyer’s Pledged
Collateral (other than the Liens created hereunder for the benefit of
Seller, Investment Liens and restrictions under federal and state securities
laws) if, upon the consummation of such proposed transfer or assignment, the
aggregate net asset value of the remaining Interests that would be held by
Buyers upon the consummation of such proposed transfer or assignment (as
reported by the Manager of the applicable Partnership) would be less than
(x) two times (y) the remaining unpaid Deferred Purchase Price Amount for
Interests transferred to Buyers; provided, however, the foregoing shall not be
deemed to restrict (i) the direct or indirect transfer, assignment, or
imposition of Liens on the ownership interests in a Buyer (but not a Buyer’s
direct ownership interest in the Pledged Collateral) so long as after any such
transfer, assignment or imposition of

 

21

--------------------------------------------------------------------------------


 

Lien such Buyer remains a Permitted Entity or (ii) any indirect transfer,
assignment, or imposition of Liens as a result of a change in the indirect
ownership interests in a Buyer due to any of the following: (I) the direct or
indirect sale, transfer, assignment, pledge, mortgage, hypothecation or other
disposition or transfer of the stock of a public company or real estate
investment trust (“REIT”), (II) the direct or indirect creation of new stock in
a public company or REIT, (III) direct or indirect stock splits or reverse stock
splits in a public company or REIT, (IV) redemption of stock by a public company
or REIT, (V) the conversion of a public company or publicly traded REIT from a
public to a private company or the conversion of a private REIT to a
publicly-traded REIT, (VI) any reorganization, merger, consolidation,
recapitalization, or similar transaction with respect to a public company or
REIT, (VII) any other transaction that modifies, changes, or affects the
ownership or control of a public company or REIT or (VIII) the direct or
indirect sale, transfer, assignment, pledge, mortgage, hypothecation or other
disposition or transfer of interests in any of Goldman Sachs Asset Management,
L.P., Goldman Sachs & Co., or Vintage Fund VI, L.P.

 

(D)                               Such Buyer will provide Seller with (I) prompt
notice of any change in the direct beneficial ownership, equity ownership or
control of any Buyer, (II) prompt notice of any violation by such Buyer of its
obligations in Paragraph 7(e)(i)(A) and (III) prompt notice of the occurrence of
any insolvency event relating to such Buyer, including without limitation the
commencement by such Buyer of a voluntary case under any bankruptcy or
insolvency law now or hereafter in effect, the filing of an involuntary case
under any applicable bankruptcy or insolvency law now or hereafter in effect or
the consent by such Buyer to the appointment of or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official for such Buyer.

 

(E)                                Within ten (10) Business Days after the end
of each fiscal quarter prior to the fourth anniversary of the Start Date, such
Buyer shall furnish Seller with a certificate dated as of such date and signed
by an authorized signatory of such Buyer confirming that the representations and
warranties of such Buyer contained in Paragraphs 6(a), (b) and (g) of this
Purchase Agreement are true and accurate in all material respects as of such
date and that, to such Buyer’s knowledge, such Buyer has performed in all
material respects the agreements and obligations set forth in Paragraphs
7(e)(i)(A) through (D) above.

 

(F)                                 Within ten (10) business days of a written
request by Seller, the frequency of such requests not to exceed once per
calendar quarter, Buyers shall make (or cause to be made) available to Seller
copies of its most recent quarterly financial statements and such other
financial information reasonably requested by Seller (which quarterly financial
statements or information may be made available via access by Seller to an
on-line data site maintained by (or on behalf) of Buyers).  Seller acknowledges
that any information provided to Seller by such Buyer pursuant to this Paragraph
7(f)(i)(F) shall be redacted as deemed appropriate by such Buyer, including to
remove any investment level information,

 

22

--------------------------------------------------------------------------------


 

and shall be used by Seller solely for purposes of confirming that such Buyer
has complied with its obligations hereunder and for no other purposes.

 

(G)                               Such Buyer shall provide Seller with
(I) prompt notice of the receipt by Buyers of any distributions from a
Partnership with respect to or in connection with any Interest and (II) copies
of any distribution notices from each Partnership (which distribution notices
may be made available via access by Seller to an on-line data site maintained by
(or on behalf) of Buyers).  Seller acknowledges that any information provided to
Seller by such Buyer pursuant to this Paragraph 7(f)(i)(G) shall be subject to
Paragraph 11 hereof, may be redacted as deemed appropriate by such Buyer,
including to remove any investment level information, and shall be used by
Seller solely for purposes of confirming that such Buyer has complied with its
obligations hereunder and for no other purposes.

 

(ii)                                  Upon the occurrence of any alleged
Default, Seller shall provide Buyers with written notice of such alleged Default
setting forth in reasonable detail the basis for Seller’s belief that a Default
has occurred.  If Buyers fail to cure any such alleged Default on or prior to
the date which is ten (10) Business Days after receipt by Buyers of such written
notice of Default, then the following shall apply:

 

(A)                               any unpaid amount of all Deferred Purchase
Price Amounts with respect to Interests transferred to Buyers shall immediately
become due and payable by Buyers;

 

(B)                               any unpaid amount of all Deferred Purchase
Price Amounts with respect to Interests transferred to Buyers shall bear
interest at the Prime Rate plus four percent (4%) per annum, beginning on the
applicable due date for payment and continuing until paid by Buyers; and

 

(C)                               Seller may receive and realize upon Buyers’
Pledged Collateral, or any part thereof, including, without limitation, by
requiring Buyers to transfer back to Seller all or a portion of Buyers’ Pledged
Collateral having a fair value (as determined by the applicable Manager) equal
to all amounts due and payable by Buyers to Seller with respect to the Deferred
Purchase Price Amounts.  Seller’s rights and remedies under this Purchase
Agreement with respect to the Pledged Collateral shall be cumulative and
nonexclusive of any other rights that Seller may have at law or in equity.

 

8.                                      Conditions to Obligations of Seller.

 

The obligations of Seller to consummate the transactions contemplated by this
Purchase Agreement at each Closing are, at the option of Seller, subject to each
of the following conditions, and each Buyer shall use all reasonable efforts to
cause each such condition to be timely satisfied:

 

(a)                                 Representations and Warranties.  The
representations and warranties of such Buyer contained in this Purchase
Agreement and in the Additional Buyer’s Documents shall be

 

23

--------------------------------------------------------------------------------


 

true and accurate in all material respects (disregarding any qualification as to
materiality contained in such warranty) as of the date when made and at and as
of the applicable Closing Date as though such representations and warranties
were made at and as of the applicable Closing Date.

 

(b)                                 Performance.  Such Buyer shall have
performed in all material respects all agreements and obligations and complied
with all conditions required by this Purchase Agreement to be performed or
complied with by such Buyer at or prior to the applicable Closing.

 

(c)                                  Legal Proceedings.  No statute, law, rule,
regulation, judgment or order of any nature issued by a court of competent
jurisdiction or governmental authority restraining, prohibiting or affecting the
consummation of the transactions contemplated by this Purchase Agreement shall
be in effect, and no claim, suit, action, investigation, inquiry or other
proceeding by any government body or other person shall be pending or threatened
which questions the validity or legality of the transactions contemplated by
this Purchase Agreement.

 

(d)                                 Approvals.  All Approvals required to permit
the transfer and assignment to such Buyer of the applicable Portfolio Property
relating to the Interests of the Partnerships to be transferred at such Closing
shall have been obtained and any other consents and approvals required to be
obtained by such Buyer from any court, governmental agency, creditor or any
other person for the execution, delivery and performance of this Purchase
Agreement and the Additional Buyer’s Documents on the part of such Buyer with
respect to such Interests shall have been obtained.

 

(e)                                  Delivery of Purchase Price.  Such Buyer
shall have delivered the Closing Payment to Seller in the manner described in
Paragraph 4.

 

(f)                                   Delivery of Assignment and Assumption
Agreements.  The assignment and assumption agreements with respect to the
applicable Interests being sold by Seller and purchased by such Buyer at the
applicable Closing shall have been executed by such Buyer (and by the Manager of
each Partnership that is required to execute any such agreements) and delivered
to Seller.

 

(g)                                  No Rescinding of Authorization.  Such Buyer
shall not have rescinded any authorizing action taken in connection with the
transactions contemplated by this Purchase Agreement.

 

(h)                                 Delivery of Disclosure Forms.  Such Buyer
shall have delivered to the Seller a completed Vendor Certification and
Political Contribution Disclosure Form pursuant to N.J. Public Law 2005 Chapter
271.

 

9.                                      Conditions to Obligations of Buyers.

 

The obligations of Buyers to consummate the transactions contemplated by this
Purchase Agreement at each Closing are, at the option of Buyers, subject to each
of the following conditions, and Seller shall use all reasonable efforts to
cause each such condition to be timely satisfied:

 

24

--------------------------------------------------------------------------------


 

(a)                                 Representations and Warranties.  The
representations and warranties of Seller contained in this Purchase Agreement
and in the Additional Seller’s Documents to which Seller is a party shall be
true and accurate in all material respects (disregarding any qualification as to
materiality contained in such warranty) as of the date when made and at and as
of the applicable Closing Date as though such representations and warranties
were made at and as of the applicable Closing Date.

 

(b)                                 Performance.  Seller shall have performed in
all material respects all agreements and obligations and complied with all
conditions required by this Purchase Agreement to be performed or complied with
by Seller at or prior to the applicable Closing.

 

(c)                                  Legal Proceedings.  No statute, law, rule,
regulation, judgment or order of any nature issued by a court of competent
jurisdiction or governmental authority restraining, prohibiting or affecting the
transactions contemplated by this Purchase Agreement shall be in effect, and no
claim, suit, action, investigation, inquiry or other proceeding by any
governmental body or other person shall be pending or threatened which questions
the validity or legality of the transactions contemplated by this Purchase
Agreement.

 

(d)                                 Approvals.  All Approvals required to permit
the transfer and assignment to Buyers of the applicable Portfolio Property
relating to the Interests of the Partnerships to be transferred at such Closing
shall have been obtained and any other consents and approvals required to be
obtained by Seller from any court, governmental agency, creditor or any other
person for the execution, delivery and performance of this Purchase Agreement
and the Additional Seller’s Documents to which Seller is a party on the part of
Seller shall have been obtained.

 

(e)                                  Delivery of Assignment and Assumption
Agreements.  The assignment and assumption agreements with respect to the
applicable Interests being purchased by Buyers at the such Closing shall have
been executed by Seller (and by the Manager of each Partnership that is required
to execute any such agreements) and delivered to Buyers.

 

(f)                                   No Rescinding of Authorization.  Seller
shall not have rescinded any authorizing action taken in connection with the
transactions contemplated by this Purchase Agreement.

 

10.                               Survival of Representations and Warranties.

 

Each and every representation and warranty in this Purchase Agreement, the
Schedules to it, the Additional Seller’s Documents and the Additional Buyer’s
Documents shall survive the applicable Closing and shall be fully effective and
enforceable for a period of one (1) year from the Final Closing Date, except
that the representations and warranties contained in Paragraphs 5(f) and
6(f) shall survive until the expiration of the applicable statute of limitations
thereto and the representations and warranties contained in Paragraph 5(b) shall
survive until the dissolution and final distribution of each applicable
Partnership.

 

11.                               Confidentiality and Publicity.

 

(a)                                 All information furnished in writing by
either party to this Purchase Agreement to the other party to this Purchase
Agreement in connection with this Purchase Agreement and the

 

25

--------------------------------------------------------------------------------


 

transactions contemplated by it shall be kept confidential by the receiving
party and shall be used by the receiving party only in connection with this
Purchase Agreement and the transactions contemplated hereby, except with the
specific prior written consent of the disclosing party or except to the extent
that such information (i) is information which the receiving party can
demonstrate was already known to the receiving party when received, (ii) at the
time of disclosure or thereafter becomes lawfully obtainable from other sources
through no act or failure to act on the part of the receiving party, (iii) is
required to be disclosed in any document to be filed with any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, or in connection with any litigation;
(iv) is disclosed in order to give the notices to obtain the Approvals, (v) is
disclosed to attorneys, accountants, advisors, employees, investors, partners,
members, or managers of a Buyer or Seller in connection with the transactions
contemplated hereby under an obligation to keep such information confidential,
(vi) is required to be disclosed by court order or otherwise mandated by law,
including without limitation the Open Public Records Act (N.J.S.A. 47:1A-1 et
seq.) and the Open Public Meetings Act (N.J.S.A. 10:4-6 et seq.) (collectively,
the “Public Records Acts”), (vii) is required to be disclosed by the rules of
any applicable stock exchange, (viii) is disclosed by a Buyer or its direct or
indirect members, managers, partners, officers, directors, or employees in
connection with the business or operations of such Buyer or its direct or
indirect members, managers, partners, or other beneficial owners (including,
without limitation, disclosures made by any publicly traded company that owns a
direct or indirect interest in such Buyer), or (ix) is necessary to disclose to
any Partnership or Manager to effect the transactions contemplated hereby.  The
parties shall use their respective commercially reasonable efforts and establish
reasonable precautions to ensure that their principals, agents and employees
abide by the terms of this paragraph.

 

(b)                                 Subject to the Public Records Acts, without
the prior consent of the other party, neither Seller nor any Buyer will disclose
the terms of this Purchase Agreement (including, without limitation, the
Purchase Price) or the transactions contemplated hereunder, or the identity of
the parties hereto, to any person, including the Managers, except (i) such
disclosure as is required in any document to be filed with any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, or in connection with any litigation;
(ii) such disclosure as is required by court order or otherwise mandated by law,
including without limitation the Public Records Act, (iii) such disclosure as is
required by the rules of any applicable stock exchange, (iv) disclosure made to
a party’s officers, directors, partners, members, managers, affiliates, advisors
and employees who require such information for the purpose of consummating the
transactions contemplated by this Purchase Agreement, (v) disclosures by a Buyer
or its direct or indirect members, managers, partners, officers, directors, or
employees in connection with the business or operations of such Buyer or its
direct or indirect members, managers, partners, or other beneficial owners
(including, without limitation, any publicly traded company that owns a direct
or indirect interest in such Buyer), and (vi) such disclosure as is required by
law.  Buyers and Seller will cooperate with each other to make any necessary
disclosure to the partners of the Partnerships in which Seller owns an Interest
in connection with any Co-Investor Rights under the applicable Portfolio
Property Agreements.  Each Buyer acknowledges and agrees that notwithstanding
anything to the contrary contained in this paragraph 11(b), the Seller may, with
or without the receipt of a specific request, disclose or report to the public,
on its website or otherwise, basic identifying information about this Purchase
Agreement and the transactions described herein, including the public

 

26

--------------------------------------------------------------------------------

 

disclosure of Seller’s report to the New Jersey State Investment Council
following consummation of the sale of certain alternative investments, in each
case to the extent required by either (i) the Public Records Acts and/or
(ii) the policies and procedures of the New Jersey State Investment Council as
in effect from time to time, including, without limitation, the Alternative
Investment Sales Procedures adopted by the New Jersey State Investment Council
on or about March 24, 2011.

 

(c)                                  Each Buyer agrees not to pursue any action
against the Seller for a violation of this Purchase Agreement that results from
Seller’s compliance with its disclosure obligations under the Public Records
Acts; provided, that the Seller will use its reasonable efforts (subject to the
Seller’s obligations under the Public Records Acts, including without limitation
the obligation to comply with required time frames) to (i) limit any such
disclosure to such disclosure Seller reasonably determines is required by the
Public Records Act and (ii) notify the Buyers and the Managers of any requests
under the Public Records Act for disclosure of any confidential information,
prior to disclosure of such information, if possible, and provide such
additional cooperation as Buyers may reasonably request (to the extent Seller
reasonably determines is consistent with such Public Records Acts) to protect
such confidential information.

 

(d)                                 Notwithstanding any other provision of this
Purchase Agreement to the contrary, the parties agree as follows:

 

(i)                                     To comply with Treasury Regulation
Section 1.6011-4(b)(3), each of the parties hereto (and any employee,
representative, or other agent of such party) may disclose to any and all
persons, without limitation of any kind, the U.S. federal tax treatment and tax
structure of any transactions contemplated by this Purchase Agreement, it being
understood and agreed, for this purpose (A) the name of, or any other
identifying information regarding, (1) the parties hereto, (2) any of the
Partnerships or any existing or future investors (or any affiliates thereof) in
the Partnerships, or (e) any investments or transactions entered into by the
Partnerships, or (B) any performance information relating to the Partnerships or
their investments, does not constitute such treatment or tax structure
information.

 

(ii)                                  The filing by a Buyer or any direct or
indirect owner, member, partner, principal, affiliate, or related entity of a
Buyer of Form 8-K with the U.S. Securities and Exchange Commission shall be
freely permitted and shall not be deemed a breach of the provisions of this
Paragraph 11; provided, however, prior to the filing of such Form 8-K, Buyers
shall provide Seller with a copy of such proposed Form 8-K for Seller’s review
in a timely manner and Seller and Buyers shall reasonably cooperate with respect
to any proposed comments or revisions that are reasonably requested by Seller
(but in no event shall any modification, amendment, or deletion to such Form 8-K
be required to made to the extent that Buyers determine that same would cause
the Form 8-K to fail to comply with applicable laws, rules, regulations, or
procedures applicable to a Buyer or its direct or indirect owners, members,
partners, principals, affiliates, or related entities).

 

(iii)                               The parties shall jointly and reasonably
cooperate with respect to the form of any written press release to be issued by
either Seller or Buyers concerning the Purchase Agreement or the transactions
contemplated by this Purchase Agreement.

 

27

--------------------------------------------------------------------------------


 

12.                               Nonassignable Interests.

 

If the sale, assignment or transfer of any portion of the Portfolio Property, or
a request for permission to sell, assign or transfer such portion of the
Portfolio Property, pursuant to the relevant Portfolio Property Agreement would
require the consent of any party other than Seller or Buyers, then this Purchase
Agreement shall not constitute a contract to assign such Portfolio Property, or
such effected part thereof, until such time as such consent has been received to
the extent that an attempted assignment without such consent would
(i) constitute a breach of the relevant Portfolio Property Agreement,
(ii) create rights in others not desired by Seller or Buyer, or (iii) create
rights in third parties against Seller.  Buyers and Seller shall cooperate and
use all reasonable efforts to procure all Approvals which may be required in
order to assign the Portfolio Property of Seller and to admit each Buyer as a
substitute limited partner of each such Partnerships.

 

13.                               Termination; Default.

 

(a)                                 By Mutual Consent.  This Purchase Agreement
may be terminated and the transactions contemplated by it abandoned, with
respect to any Interest not transferred to Buyers prior to such termination, at
any time prior to the Final Closing for any reason pursuant to the mutual
written consent of Buyers and Seller, and Buyers shall have no further
obligation to buy and Seller shall have no further obligation to sell any
Interests not purchased by Buyers prior to such termination of this Purchase
Agreement.

 

(b)                                 By Buyers or Seller.  This Purchase
Agreement may be terminated and the transactions contemplated by it abandoned
with respect to any Interest not transferred to Buyers prior to such termination
by written notice from Buyers to Seller, or from Seller to Buyers, (i) in the
event of a material breach by Seller or any Buyer, respectively, of any
representation, warranty, covenant or agreement contained in this Purchase
Agreement which is not cured within five (5) Business Days after written notice
of the breach is given to the party committing the breach (it being agreed that
the foregoing cure right shall not apply to the failure to make the payment of
the Purchase Price on any Closing Date); or (ii) if the Final Closing does not
occur on or before the Final Closing Deadline (or such later date as may be
agreed upon in writing by Buyers and Seller); provided, however, that the right
to terminate this Purchase Agreement under the foregoing clause (ii) shall not
be available to a party if such party’s breach of this Purchase Agreement has
been the cause of or resulted in the failure of the Final Closing to occur on or
before the Final Closing Deadline, it being understood and agreed that a failure
to satisfy any of the conditions set forth in Paragraphs 8(c) and 9(c) shall not
be deemed a “breach or failure to fulfill any obligation” by any party.

 

(c)                                  Survival.  If this Purchase Agreement is
terminated, then the following shall apply:

 

(i)                                     If this Purchase Agreement is terminated
by the Buyers pursuant to Paragraph 13(b)(i) prior to the first Closing Date due
to the willful, material breach by Seller of its obligations under this Purchase
Agreement which is not cured within five (5) Business Days after written notice
of the breach is given to Seller by Buyers (as provided in such Paragraph
13(b)(i)), then the Deposit shall be promptly refunded by Seller to Buyers.

 

28

--------------------------------------------------------------------------------


 

(ii)                                  No party to this Purchase Agreement will
have any liability or further obligation to the other party pursuant to this
Purchase Agreement with respect to any Interests that have not been transferred
to Buyers; provided, however, that the agreements of Seller and Buyers contained
in Paragraphs 11, 15(a), 15(d) and 15(l) shall survive such termination; and
provided, further, that, subject to Paragraph 15(m), if termination results from
the bad faith of a party, such party will remain liable for any and all costs,
expenses, damages incurred or suffered by the other party as a direct result of
such failure or breach; and provided, further, that nothing herein shall affect
the rights and obligations of the parties with respect to any and all Interests
that have been sold to Buyers prior to such termination.

 

(d)                                 Acknowledgement.  Nothing herein shall
affect the rights and obligations of the parties with respect to any and all
Interests that have been sold to Buyers prior to such termination.

 

14.                               Post-Closing Notices.

 

(a)                                 Correspondence.  From and after any Closing,
Seller shall promptly forward to Buyers any correspondence, notices or
Distributions (in cash or otherwise) received by Seller or any affiliated entity
that relate to the applicable Interests purchased by Buyers hereunder.  Seller
shall remit any Distributions in cash, securities or other property pursuant to
the preceding sentence to Buyers within fifteen (15) Business Days after receipt
by Seller.

 

(b)                                 Tax Information.  In the event that a
Partnership is an “electing investment partnership” under Section 743(e)(6) of
the Internal Revenue Code of 1986, as amended (the “Code”), Seller agrees to
furnish to Buyers, upon Buyers’ written request, all information in Seller’s
possession with respect to each Interest reasonably necessary to enable Buyers
to compute the amount of its losses (if any) disallowed under Section 743(e) of
the Code.  Such information shall be furnished in compliance with the
requirements of IRS Notice 2005-32 or superseding guidance issued by the
Internal Revenue Service.

 

15.                               General Provisions.

 

(a)                                 Expenses.  All fees and expenses incurred in
connection with this Purchase Agreement (and the transactions contemplated
hereunder), including all fees of counsel, accountants, finders and advisers
(other than R.V. Kuhns & Associates, Inc., the fees and expenses of which shall
be paid by Seller), shall be borne by the party incurring the same.  Each of
Buyers and Seller shall pay fifty percent (50%) of all Transfer Expenses and all
attorneys’ and accountants’ fees of the Partnerships payable as a result of the
transfer of such Portfolio Property or any part thereof, as well as any expenses
requested to be paid by any Partnership with respect to the transfer of any such
Portfolio Property, and each of Buyers (on the one hand) and Seller (on the
other hand) shall pay fifty percent (50%) of all expenses pursuant to
Paragraph 7(b)(iii).

 

(b)                                 Notices.  All notices, requests, demands and
other communications required or permitted under this Purchase Agreement shall
be in writing and shall be deemed to have been duly given and received when
delivered by hand or courier when received by email transmission, or three
(3) days after the date when posted by air mail, with postage prepaid, addressed
as follows:

 

29

--------------------------------------------------------------------------------


 

(i)                                     If to Seller, to:

 

Common Pension Fund E

50 West State Street

Ninth Floor

Trenton, New Jersey 08625-0290

Attn:  Timothy M. Walsh

Email:  NJDOIAI@treas.state.nj.us

 

with copies to:

 

Nixon Peabody LLP

100 Summer Street

Boston, Massachusetts 02110

Attn: Charles P. Jacobs and Kari K. Harris, Esquire

Email: cjacobs@nixonpeabody.com and kharris@nixonpeabody.com

 

or to such other person or address as Seller shall furnish to Buyers in writing.

 

(ii)                                  If to Buyers, to:

 

NorthStar Realty Finance Corp.

399 Park Avenue, 18th Floor

New York, New York 10022

Attention:  Albert Tylis and Ronald J. Lieberman, Esq.

Email:  tylis@nrfc.com and rlieberman@nrfc.com

 

with copies to:

 

Duval & Stachenfeld LLP

555 Madison Avenue, 6th Floor

New York, New York 10022

Attention:  Terri Adler, Esq. and

File Manager (File No. 3281.0019)

Email: tadler@dsllp.com

 

or to such other person or address as Buyers shall furnish to Seller in writing.

 

(c)                                  Assignment.  This Purchase Agreement and
all of its provisions shall be binding upon and inure to the benefit of the
parties and their respective successors and assigns.  This Purchase Agreement
may not be assigned without the prior written consent of each of the parties
hereto; provided, however, that Buyers shall have the right, without the consent
of Seller, to designate one or more affiliates of a Buyer or its members as an
additional “Buyer” under this Purchase Agreement and to modify Schedule III in
connection therewith so long as (i) such additional “Buyer” is a Permitted
Entity, (ii) such additional “Buyer” delivers to Seller the Vendor Certification
and Political Contribution Disclosure Form pursuant to N.J. Public Law

 

30

--------------------------------------------------------------------------------


 

2005 Chapter 271 and (iii) the addition of such additional “Buyer” as a party to
this Purchase Agreement does not violate applicable New Jersey law.

 

(d)                                 Governing Law.  This Purchase Agreement and
the legal relations among the parties shall be governed by and construed in
accordance with the laws of the State of New Jersey without reference to the
conflicts of laws principles thereof.

 

(e)                                  Counterparts.  This Purchase Agreement may
be executed in two or more identical counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument.

 

(f)                                   Interpretation.  The headings of the
paragraphs and subparagraphs of this Purchase Agreement are inserted for
convenience only and shall not constitute a part of or affect in any way the
meaning or interpretation of this Purchase Agreement.  The words “include,”
“includes” and “including” when used in this Purchase Agreement shall be deemed
in each case to be followed by the words “without limitation.” Defined terms
used in this Purchase Agreement shall have the same meaning whether defined or
used herein in the singular or the plural, as the case may be.

 

(g)                                  Entire Agreement.  This Purchase Agreement,
including the Schedules to this Purchase Agreement, and the other documents and
certificates delivered pursuant to the terms of this Purchase Agreement set
forth the entire agreement and understanding of the parties with respect to the
subject matter of this Purchase Agreement and supersede all prior agreements,
promises, covenants, arrangements, communications, representations or
warranties, whether oral or written, by any officer, employee or representative
of any party.

 

(h)                                 Amendment; Waiver.  This Purchase Agreement
may be amended only by a written instrument executed by Seller and Buyers.  Any
failure of Buyers to comply with any obligation, agreement or condition under
this Purchase Agreement may only be waived in writing by Seller, and any such
failure by Seller may only be waived in writing by Buyers, but any such waiver
shall not operate as a waiver of, or estoppel with respect to, any subsequent or
other failure.  No failure by a party to take any action against any breach of
this Purchase Agreement or default by the other party shall constitute a waiver
of such party’s right to enforce any provision of this Purchase Agreement or to
take any such action.  Notwithstanding the foregoing, the Seller may confirm,
update and finalize the amounts reflected in Schedule I (other than the amounts
set forth in the columns titled “Capital Account Balance of as Cut Off Date” and
“Purchase Price Allocation” which shall not be amended without the consent of
Buyers) based upon discussions and correspondence with the Manager of each
Partnership.

 

(i)                                     Third Parties.  Except as specifically
set forth or referred to in this Purchase Agreement, nothing in this Purchase
Agreement, expressed or implied, is intended, or shall be construed, to confer
upon or give to any person or entity other than the parties and their successors
or assigns, any rights or remedies under or by reason of this Purchase
Agreement.

 

(j)                                    Additional Documents and Acts.  Each of
the parties agrees to execute and deliver such additional documents,
certificates and instruments, and to perform such additional acts, as may be
reasonably requested and as may be necessary or appropriate to carry out the
provisions

 

31

--------------------------------------------------------------------------------


 

of this Purchase Agreement and to consummate the transactions contemplated by
this Purchase Agreement.

 

(k)                                 Resolution of Conflicts.  In the event of
any inconsistency or conflict between the terms and provisions of this Purchase
Agreement and the terms and provisions of any document executed by the parties
hereto in connection with obtaining the Approvals, the terms and provisions of
this Purchase Agreement shall control.

 

(l)                                     Forum Selection.  By reason of the laws,
regulations and public policies applicable to the Seller, each Buyer freely
agrees that, notwithstanding anything to the contrary in this Purchase Agreement
or any Portfolio Property Agreement, any legal proceeding involving any claim
asserted arising out of or related to this Purchase Agreement that (i) is
brought by the such Buyer against the Seller may be brought only in, and shall
be subject to the exclusive jurisdiction of, the trial division of the Superior
Court of the State of New Jersey, and that such proceeding shall be governed by
the procedural rules and laws of the State of New Jersey, without regard to
principles of conflicts of law and (ii) is brought by the Seller against such
Buyer may be brought in, and subject to the jurisdiction of, the Superior Court
of the State of New Jersey, in which case such proceeding shall be governed by
the procedural rules and laws of the State of New Jersey, without regard to
principles of conflicts of law.  In order to effectuate the purpose of the first
sentence of this Paragraph 15(l), such Buyer agrees to irrevocably waive any
objection it may now or hereafter have to the laying of jurisdiction or venue in
the courts of the State of New Jersey and waive any claim that any such action
or proceeding brought in any such court has been brought in an inconvenient or
improper forum.  Notwithstanding any provision to the contrary in this Purchase
Agreement or any Portfolio Property Agreements, such Buyer agrees that the
Seller shall not be deemed to have waived any objection that it may now or
hereafter have to the laying of jurisdiction or venue of any such action or
proceeding in any courts other than the courts of the State of New Jersey, nor
deemed to waive any claim that any such action or proceeding brought in any such
court has been brought in a court without jurisdiction or an inconvenient or
improper forum.

 

(m)                             Immunities and Limitations. (i) Each Buyer
understands and acknowledges that the Seller reserves all immunities, defenses,
rights or actions arising out of its status as a sovereign state or entity,
including those under the Eleventh Amendment to the United States Constitution
and the laws and Constitution of the State of New Jersey, and no waiver of such
immunities, defenses, rights or actions shall be implied or otherwise deemed to
exist by the Seller’s entry into this Purchase Agreement or any Additional
Seller’s Documents, by any express or implied provision thereof or by any
actions or omissions to act by the Seller or any representative or agent of the
Seller, whether taken pursuant to this Purchase Agreement or any Additional
Seller’s Documents or prior to the Investor’s entry into same.  Nothing in the
foregoing sentence shall be interpreted to relieve the Seller from any of its
obligations, representations, or warranties under this Purchase Agreement.

 

(ii)                                  Due to the Seller’s status as a sovereign
entity, notwithstanding anything to the contrary in this Purchase Agreement, any
claims asserted against the Seller arising out of this Purchase Agreement shall
be subject to the New Jersey Tort Claims Act (N.J.S.A. 59:1-1 et seq.) and the
New Jersey Contractual Liability Act (N.J.S.A. 59:13-1 et seq.).

 

32

--------------------------------------------------------------------------------


 

(n)                                 No Presumption Regarding Drafting.  Each
party hereto acknowledges that it has reviewed this Purchase Agreement prior to
its execution and that changes were made to this Purchase Agreement based upon
its comments. If any disputes arise with respect to the interpretation of any
provision of this Purchase Agreement, the provision shall be deemed to have been
drafted by all of the parties and shall not be construed against any party on
the basis that the party was responsible for drafting that provision.

 

(o)                                 Severability.  If any term, provision,
agreement, covenant or restriction of this Purchase Agreement is held by a court
of competent jurisdiction or other authority to be invalid, void, or
unenforceable, the remainder of the terms, provisions, agreements, covenants and
restrictions of this Purchase Agreement shall remain in full force and effect
and shall in no way be affected, impaired, or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party hereto.  Upon such a
determination, the parties shall negotiate in good faith to modify this Purchase
Agreement so as to effect the original intent of the parties as closely as
possible in a reasonably acceptable manner in order that the transactions
contemplated hereby may be consummated as originally contemplated to the fullest
extent possible.

 

[Remainder of Page Intentionally Left Blank]

 

33

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Purchase Agreement of
Purchase and Sale, acting by their duly authorized agents, as of the date first
above written.

 

SELLERS:

 

 

COMMON PENSION FUND E

 

By:

/s/ Timothy Walsh

 

Name: Timothy Walsh

Title: Director

 

34

--------------------------------------------------------------------------------


 

BUYERS:

 

PROJECT SHORE JV I, LLC,

 

By:

Project Shore Investor I, LLC,

 

its managing member

 

 

 

By:

NRFC Sub-REIT Corp.,

 

 

its sole member

 

 

 

 

 

 

 

 

By:

/s/ Ronald J. Lieberman

 

 

 

 

Name:

Ronald J. Lieberman

 

 

 

Title:

Executive Vice President,

 

 

 

 

General Counsel and Secretary

 

 

 

 

 

 

 

PROJECT SHORE JV II, LLC,

 

By:

Project Shore Investor II, LLC,

 

its managing member

 

 

 

By:

NRFC Sub-REIT Corp.,

 

 

its sole member

 

 

 

 

 

 

 

 

By:

/s/ Ronald J. Lieberman

 

 

 

Name:

Ronald J. Lieberman

 

 

Title:

Executive Vice President,

 

 

 

General Counsel and Secretary

 

--------------------------------------------------------------------------------
